DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 23, 2021 has been entered.  Claims 1-7 and 9-13 remain pending in the application.  Claims 4-7 remain withdrawn from consideration.  The previous 35 USC 112 rejections of claims 1-3 and 8-13 are withdrawn in light of applicant’s amendment to claims 1, 10 and 11-13.
Claim Objections
Claim 10 objected to because of the following informalities:  
In claim 10 lines 1-2 recite “a plurality of shoes, each mounted on associated one of a plurality of end portions” would be clearer if written as --a plurality of shoes, each of the plurality of shoes mounted on an associated one of a plurality of end portions--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 4,097,196 to Habiger.
Habiger discloses a hydraulic pump (10) comprising:

a plurality of pistons (30) each retained in associated one of the plurality of cylinder bores (32) so as to be movable (Fig. 2; col. 2 lines 21-50);
a swash plate (28) configured to control an amount of movement of the plurality of pistons (30) in accordance with a size of a tilt angle of the swash plate (28) (Fig. 2; col. 2 lines 21-50);
a first pressing unit (56) configured to press the swash plate (28), by a pressing force of a spring (58), in a tilt angle direction so as to reduce the tilt angle of the swash plate (28) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-29); 
a second pressing unit (40) including a pressing rod (66, 72, 104, 98, 114, 116) configured to press the swash plate (28) in a tilt angle increasing direction so as to increase the tilt angle of the swash plate (28) by a pressure supplied from an outside of the hydraulic pump (10) (pressure is supplied by pilot pump 34 via line 38), and wherein the pressure acts on an end surface (70) of the pressing rod (66, 72, 104, 98, 114, 116) opposite to the swash plate (28) (Fig. 2; col. 2 lines 21-50 and col. 3 line 30 - col. 4 line 43);
a housing configured to house the cylinder block (housing bores 32), the plurality of pistons (30), a swash plate (28), and a first pressing unit (56) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-29);
a guide portion (68, 112) configured to guide a side surface of the pressing rod (66, 72, 104, 98, 114, 116), the guide portion (68, 112) being integral with the housing (at least when assembled it is) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-29), and

wherein the housing has a through hole (hole which receives the block for 60, and the hole for shaft 50) facing the first pressing unit (56) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,097,196 to Habiger in view of U. S. Patent 5758499 to Sugiyama.
Habiger teaches all the limitations of claim 1, as detailed above, but does not teach the use of a pressure corresponding to a negative flow control pressure.  Sugiyama teaches a hydraulic pump wherein:
a pressure used to control a pump displacement is a pressure corresponding to a negative flow control pressure (col. 6 lines 27-34, 39-45, col. 8 lines 12-21 and 44-57).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Habiger with the pressure feedback signal taught by Sugiyama in order to use a feedback system that allows for temperature compensation (col. 8 lines 12-21), and to assist with the displacement reducing tilting of the swashplate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,097,196 to Habiger in view of U. S. Patent Publication 2015/0377223 to Achten.
Habiger teaches all the limitations of claim 1, as detailed above, and further teaches wherein the hydraulic pump (10) has a plurality of shoes (shown in Fig. 2 on bottom end of the pistons 30), each of the plurality of shoes mounted on one end portion of a plurality of end portions of the plurality of pistons (30), wherein the swash plate (28) has a primary surface receiving the shoe (30), a first portion being in contact with the first pressing unit (56) and a second portion being in contact with the second pressing unit (40) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-65), but Habiger does not teach a primary surface which protrudes from a line connecting the first and second portions.  Achten teaches a pump wherein:
a primary surface receiving a shoe protrudes toward a cylinder block from a straight line connecting a first portion and a second portion (Fig. 1).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Habiger with the projection of the primary surface taught by Achten in order to provide more space for the travel of the pressing units (increasing the stroke of the pressing unit), and to reduce weight, both by providing a relief for the first and second portions.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,097,196 to Habiger in view of U. S. Patent 5,251,536 to Engel.
Habiger teaches all the limitations of claim 1, as detailed above, and further teaches a pump wherein the swash plate (28) has a first portion being in contact with 
an axis of rotation for the tilting of a swash plate (27) is positioned so as to shift toward the cylinder block from a straight line connecting a first portion (surface outside the shoe on the left side of Fig. 1) and a second portion (surface outside the shoe on the right side of Fig. 1) (Figures 1 and 3; col. 2 lines 18-29, wherein the ring 31 slides on the shaft 13 to shift the axis of rotation for the tilting of a swash plate, as shown by comparison of Figures 1 and 3),
wherein an axis of rotation for the tilting of the swash plate (27) is positioned so as to shift from an axis of rotation of a cylinder block (17), and the axis of rotation for the tilting of the swash plate (27) is positioned so as to shift toward a side perpendicular from the axis of rotation of the cylinder block (17) (Figures 1 and 3; col. 2 lines 18-29, wherein a comparison of Figures 1 and 3 shows the swash plate moving to the left side in Fig. 3 as compared to Fig. 1)
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Habiger with the shiftable axis of rotation for the tilting of the swash plate taught by Engel in order to allow for extra movement of the swash plate to thereby allow for extra displacement of the pistons as compared to if the an axis of rotation for the tilting of the swash plate was fixed to the shaft.
Response to Arguments
Applicant's arguments filed on August 23, 2021 have been considered, but are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hein ‘836 teaches a similar pump to that which is claimed, but does not teach the claimed “pressure supplied from outside of the hydraulic pump”.  Anderson teaches a similar pump to that which is claimed, but does not teach a stopper as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (at least because the first pressing unit was not previously claimed with a spring).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746